Citation Nr: 0729494	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-22 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical center on 
January 4, 2004.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1975 to April 
1979, and from February 1988 to March 2001.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Togus, Maine VA Medical Center 
(VAMC), which denied payment or reimbursement of medical 
expenses incurred at a private medical center on January 4, 
2004.  


FINDINGS OF FACT

1.  Service connection is in effect for major depression, 
evaluated as 50 percent disabling, degenerative joint disease 
of the left and right shoulders, evaluated as 20 percent and 
10 percent disabling, a left knee condition, evaluated as 10 
percent disabling, degenerative disc disease of the 
lumbosacral spine, evaluated as 10 percent disabling, 
tinnitus, evaluated as 10 percent disabling, and five other 
disabilities, each evaluated as noncompensable; the veteran 
has a combined service-connected rating of 80 percent 
disabling, and has been granted entitlement to TDIU from 
August 25, 2003.

2. The veteran presented on January 4, 2004 at approximately 
6:00 p.m. to the emergency room of a private medical center 
after an altercation with police officers who arrested the 
veteran for DUI and resisting arrest in the early morning 
hours of January 3, 2004.  The record indicates that the 
veteran sought treatment for lacerations, bruising, and pain 
in the shoulders and arms, knees, ankles and back, as well as 
conditions of the eyes and throat due to mace spray.  The 
veteran also indicated that he had blood in his stools and 
urine, and complained that he ached all over.  The veteran 
was noted to be alert and not in acute distress, was treated, 
and was released after being diagnosed with superficial 
abrasions, knee pain and shoulder pain.

3.  A medical emergency of such nature that delay would have 
been hazardous to life or health, or an emergency medical 
condition manifesting itself by acute symptoms, did not exist 
at the time the veteran sought treatment at the private 
medical facility on January 4, 2004.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency room care provided at 
a non-VA facility on January 4, 2004 have not been met. 38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.120, 17.1000, 17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

The Court, however, recently held that VA's duties to notify 
and assist contained in the VCAA are not applicable to cases 
such as this one in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

II. Analysis

The veteran presented on January 4, 2004 at approximately 
6:00 p.m. to the emergency room of a private medical center 
after an altercation with police officers who arrested the 
veteran for DUI and resisting arrest in the early morning 
hours of January 3, 2004. The veteran was jailed for 
approximately 12 hours, having been released at approximately 
1:30 p.m. on January 3, 2004.  The record indicates that the 
veteran sought treatment the next evening for lacerations, 
bruising, and pain in the shoulders and arms, knees, ankles 
and back, as well as conditions of the eyes and throat due to 
mace spray.  The veteran also indicated that he had blood in 
his stools and urine.  The veteran complained that he ached 
all over.  The examining physician indicated that the veteran 
was alert and in no acute distress.  He was treated and 
released after being diagnosed with superficial abrasions, 
knee pain and shoulder pain.  The veteran contends that he is 
entitled to payment or reimbursement of unauthorized medical 
expenses resulting from emergency treatment.  

In order to receive payment or reimbursement for unauthorized 
medical expenses incurred at a non-VA facility, the veteran 
must meet the criteria set forth in one of two applicable 
regulations.  

The first is 38 C.F.R. § 17.120.  Under this regulation, to 
establish eligibility for payment or reimbursement of medical 
expenses incurred at a non-VA facility, a claimant must meet 
all three conditions listed below. 

	(a) The care and services rendered were for one of the 
following: 
		(1) for an adjudicated service- connected 
disability; or 
(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service- connected disability; or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service- connected disability; or 
(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2006); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The second regulation under which the veteran may receive 
payment or reimbursement for unauthorized medical expenses 
incurred at a non-VA facility is found in 38 C.F.R. § 
17.1002.  This regulation allows for payment or reimbursement 
for emergency services for nonservice-connected conditions in 
non-VA facilities.  See 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1002 (2005).  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106-177, 113 Stat. 1556.  To be eligible for 
reimbursement under this Act, all of the following conditions 
must be satisfied:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

See 38 C.F.R. § 17.1002 (2006).

Here, the Board finds that the veteran does not satisfy the 
criteria under either 38 C.F.R. § 17.1002 or 38 C.F.R. § 
17.120.  Specifically, the Board finds that when the veteran 
sought treatment on January 4, 2004, there was no medical 
emergency as required by 38 C.F.R. § 17.1002(b) or 38 C.F.R. 
§ 17.120(b).  

In this regard, the Board notes that the facts are not in 
dispute.  On January 4, 2004 at approximately 6:00 p.m., the 
veteran presented to the emergency room of a private medical 
center after an altercation with police officers who arrested 
the veteran for DUI and resisting arrest in the very early 
morning hours of January 3, 2004.  The veteran was jailed for 
approximately 12 hours, having been released on bail at 
approximately 1:30 p.m. on January 3, 2004.  The record 
indicates that the veteran sought treatment the next evening 
for lacerations, bruising, and pain in the shoulders and 
arms, knees, ankles and back, as well as conditions of the 
eyes and throat due to mace spray.  The veteran also reported 
that he had blood in his stools and urine.  The veteran 
complained that he ached all over.  The examining physician 
indicated that the veteran was alert and not in acute 
distress.  He was treated and released after being diagnosed 
with superficial abrasions, knee pain and shoulder pain.

In order to determine whether the veteran's circumstances 
represented an emergency, the VA requested the opinion of a 
physician.  In July 2004, the VA physician noted that the 
veteran was released from jail around noon on January 3, 2004 
and that he was seen in the ER at approximately 6:15 p.m. on 
January 4, 2004.  The physician also noted that the medical 
assessment at the time indicates that the veteran was alert 
and in no acute distress.  He then approved the decision to 
deny reimbursement, agreeing that the services rendered were 
not emergent.

While the Board sympathizes with the veteran's statements and 
testimony concerning his care and the medical costs related 
thereto, based on the foregoing, the Board finds that the 
veteran has failed to meet the criteria for payment or 
reimbursement of unauthorized medical expenses resulting from 
his emergency room treatment on January 4, 2004. 

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law. See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The benefit of the doubt 
provisions as set forth in 38 U.S.C.A. § 5107(b) (West 2002) 
are not for application.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical center on 
January 4, 2004 is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


